Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed August 5, 2022 is acknowledged.  Claims 1-8 and 16-20 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.  

Specification
The Abstract stating “In certain embodiments, an electronic system includes” uses a phrase which can be implied; the phrase should be changed to “An electronic system includes.  A new Abstract with an amendment to remove such an implied phrase is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014026680A to Suzuki (cited in an IDS) (English translation attached).
With respect to claim 9, Suzuki discloses in Figs. 4-5 a method of compensating for supply voltage variation in an electronic system, the method comprising: 
providing a supply voltage (e.g., Vcg which is supplied as V1-Vn to memory regions A1 to An and current compensation circuits C1_1 to C1-n according to p. 7 ll. 6-10) to a plurality of semiconductor dies (e.g., A1-An may be semiconductor dies as discussed below) using a supply conductor, the supply voltage (e.g., Vcg) having a nominal voltage level (e.g., Vref in reference to which Vcg is set through 11); 
sensing a local voltage level (e.g., V1-Vn) of the supply voltage for each of the plurality of semiconductor dies; 
adjusting a bias signal (e.g., the current through MN3 and thus the gate voltage of MN3 are adjusted in response to a detection of a difference between each one of V1-Vn and Vref according to p. 6 ll. 9-10 and p. 5 ll. 31-32) on each of the plurality of semiconductor dies to account for a difference between the nominal voltage level and the local voltage level of the supply voltage biasing a signal processing circuit (e.g., 3) on each of the plurality of semiconductor dies using the bias signal (e.g., e.g., the gate voltage of MN3).  Suzuki fails to disclose that memory regions A1-An in Fig. 4 are formed of semiconductor dies.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that memory regions may be formed of memory dies; an official notice of the foregoing fact is hereby taken.  For example, US 2020/0227469 to Then et al. discloses in Para. 83 and Fig. 6 that memory regions may be formed of memory dies.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form memory regions A1-An in Fig. 4 of Suzuki using the notoriously well-known method of forming memory regions with memory dies because the memory regions A1-An in Fig. 4 of Suzuki need a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation.
With respect to claim 10, biasing the signal processing circuit (e.g., 3) includes setting a DC operating point of an amplifier (e.g., sense amplifier 3) using the bias signal.  
With respect to claim 11, the bias signal (e.g., the gate voltage of MN3) is adjusted to maintain a gain of the amplifier substantially constant (e.g., the detection reference L-ref is maintained constant and thus the current to voltage relationship/gain of sense amplifier is maintained constant as shown in Fig. 6).  
With respect to claim 12, adjusting the bias signal includes generating a sense current (e.g., I1 + Iref) based on a voltage difference between the local voltage level of the supply voltage and a ground voltage, and adjusting a bias current (e.g., Irc1/Icr1 in Fig. 5) of the amplifier (e.g., 2 and 3) using the sense current.  
With respect to claim 13, Suzuki fails to disclose that an output signal from each signal processing circuit of the plurality of semiconductor dies/regions (A1-An) is combined to generate a combined signal.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that outputs from memory regions/dies may be combined to form a combined memory output; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to output outputs of memory regions/dies A1-An in Fig. 4 of Suzuki using the notoriously well-known method of outputting outputs of memory regions/dies by combining the outputs because the outputting of memory regions/dies A1-An in Fig. 4 of Suzuki needs a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation.
With respect to claim 14, while Suzuki discloses that memory may be installed in smartphones (p. 2 l. 28), Suzuki fails to disclose that the combined signal discussed above for claim 13 is a signal beam.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that outputs from a memory in a mobile phone may be communicated externally using a signal beam; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to output the combined signal discussed above in claim 13 using the notoriously well-known method of outputting an output of a memory in a mobile phone using a signal beam because such use is beneficial in broadening use of the memory structure in Figs. 4-5 of Suzuki to mobile phones.
With respect to claim 15, the supply voltage (e.g., Vcg) is generated using a voltage regulator (e.g., 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842